DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pg.6 lines 12-15, filed 1/5/21, with respect to claim 5 have been fully considered and are persuasive.  The rejection of claim 5 has been withdrawn. 
Applicant’s arguments, see pg.6 line 16-pg.7 line 6, filed 1/5/21, with respect to the rejection(s) of claim(s) 1, 3-4 and 12-13 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Evans (U.S. Pub No. 5466228).
Applicant’s arguments, see pg.7 line 7-pg.10 line 15, filed 1/5/21, with respect to the rejection(s) of claim(s) 1-2 and 5 under U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Evans (U.S. Pub No. 5466228).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans (U.S. Pub No. 5466228).


    PNG
    media_image1.png
    461
    737
    media_image1.png
    Greyscale

Regarding claim 3, Evans anticipates wherein: the switching mechanism part comprises a communication path configured to selectively communicate between the first lumen (43) and the second lumen (44) (Annotated Fig.2A), and in the second switching state, the communication path is closed (Annotated Fig.2C below).

    PNG
    media_image2.png
    501
    676
    media_image2.png
    Greyscale

Regarding claim 4, Evans anticipates wherein: the switching mechanism part (10) comprises a communication path (Annotated Fig.2A below) configured to selectively communicate between the first lumen (43) and the second lumen (44), and in the second switching state, the communication path is moved relative to the first switching state (Annotated Fig.2C below).

    PNG
    media_image3.png
    470
    792
    media_image3.png
    Greyscale

	Regarding claim 5, Evans anticipates wherein the switching mechanism part (10) comprises: a body part (50); and a rotation part (91) mounted to be rotatable on the body part between the first switching state and the second switching state, the rotation part (91) comprising a communication path therein, in the first switching state, the rotation part (91) is oriented such that the first port (65) and the second lumen (44) communicate with each other via the communication path (Annotated Fig.2A below), and in the second switching state, the rotation part (91) is oriented such that the second port (61) and the second lumen (44) communicate with each other via the communication path (Annotated Fig.2C below).

    PNG
    media_image3.png
    470
    792
    media_image3.png
    Greyscale

	Regarding claim 12, Evans anticipates a switching device comprising: a body part comprising: a first port (65), a second port (61), a first path (43), and 
a second path (44); and a switching mechanism part (10) selectively switchable between: a first switching state in which (i) the first port (65) communicates with the first path (43) and the second path (44), and (ii) communication between the second port (61) and the second path (44) is blocked (Annotated Fig.2A below), and -4-Atty. Dkt. No. 091486-0318a second switching state in which (i) the first port (65) communicates with the first path (43), (ii) the second port (61) communicates with the second path (44), and (iii) communication between the first port (65) and the second path (44) is blocked (Annotated Fig.2C below).

    PNG
    media_image4.png
    453
    729
    media_image4.png
    Greyscale

Regarding claim 13, Evans anticipates a method for operating a catheter, the method comprising: providing a catheter comprising: a first port (65), a second port (61), a first lumen (43), a second lumen (44), and a switching mechanism part (10) selectively switchable between a first switching state and a second switching state, switching the switching mechanism part to the first switching state, in which (i) a first liquid from the first port (65) into the first lumen (43) and the second lumen (44), and (ii) a second liquid is prevented from flowing from the second port (61) into the second lumen (44)(Annotated Fig.2A below); and switching the switching mechanism part to the second switching state, in which (i) the first liquid flows from the first port (65) into the first lumen (43), (ii) the second liquid flows from the second port (61) into the second lumen (44), and (iii) the first liquid is prevented from flowing from the first port (65) into the second lumen (44)(Annotated Fig.2C below)(Col.5 lines 21-41).

    PNG
    media_image1.png
    461
    737
    media_image1.png
    Greyscale

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MOORE whose telephone number is (571)270-5595.  The examiner can normally be reached on Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.